NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                        2009-1280


                     SINCE HARDWARE (GUANGZHOU) CO., LTD.,

                                                      Plaintiff-Appellee,

                                             v.

                                    UNITED STATES,

                                                      Defendant-Appellee,

                                             v.

                       HOME PRODUCTS INTERNATIONAL, INC.,

                                                       Defendant-Appellant.


        Ronald M. Wisla, Garvey Schubert Barer, of Washington, DC, argued for plaintiff-
appellee.

         David S. Silverbrand, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for defendant-appellee.
With him on the brief were Tony West, Assistant Attorney General, Jeanne E. Davidson,
Director, and Patricia M. McCarthy, Assistant Director. Of counsel on the brief was
Thomas M. Beline, Attorney-International, Office of the Chief Counsel for Import
Administration, United States Department of Commerce, of Washington, DC.

        Frederick L. Ikenson, Blank Rome LLP, of Washington, DC, argued for defendant-
appellant. Of counsel was Katia I. Fano.

Appealed from: United States Court of International Trade

Judge Richard K. Eaton
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                    2009-1280

                  SINCE HARDWARE (GUANGZHOU) CO., LTD.,

                                                     Plaintiff-Appellee,

                                         v.

                                 UNITED STATES,

                                                     Defendant-Appellee,

                                         v.

                    HOME PRODUCTS INTERNATIONAL, INC.,

                                                     Defendant-Appellant.


                                  Judgment

ON APPEAL from the       UNITED STATES COURT OF INTERNATIONAL TRADE

in CASE NO(S).           09-00123

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, FRIEDMAN, and PROST, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED December 17, 2009                   /s/ Jan Horbaly
                                         Jan Horbaly, Clerk